                        Case 4:19-cv-05300-HSG Document 56 Filed 12/28/20 Page 1 of 4



            1      FRISELLA LAW, APC                                 COOLEY LLP
                   LISA J. FRISELLA (216504)                         JOHN W. CRITTENDEN (101634)
            2      lisa@frisellalaw.com                              jcrittenden@cooley.com
                   KIMBERLY D. NEILSON (216571)                      WHITTY SOMVICHIAN (194463)
            3      kim@frisellalaw.com                               wsomvichian@cooley.com
                   2139 First Ave., Suite 200                        101 California Street, 5th Floor
            4      San Diego, CA 92101                               San Francisco, CA 94111-5800
                   Telephone: (619) 260-3500                         Telephone: (415) 693-2000
            5      Facsimile: (619) 260-3600                         Facsimile: (415) 693-2222

            6      STECKLER WAYNE COCHRAN PLLC                       JUDD D. LAUTER (290945)
                   BRUCE STRECKLER                                   jlauter@cooley.com
            7      bruce@swclaw.com                                  3175 Hanover Street
                   STUART COCHRAN                                    Palo Alto, CA 94304-1130
            8      stuart@swclaw.com                                 Telephone: (650) 843-5000
                   BLAKE MATTINGLY                                   Facsimile: (650) 849-7400
            9      blake@swclaw.com
                   12720 Hillcrest Road, Suite 1045                  Attorneys for Defendant
          10       Dallas, TX 75230                                  CONTEXTLOGIC INC. d/b/a WISH
                   Telephone: (972) 387-4040
          11       Facsimile: (972) 387-4041

          12       Attorneys for Plaintiff
                   CHOON’S DESIGN, LLC
          13       And the Proposed Class

          14

          15                                      UNITED STATES DISTRICT COURT

          16                                NORTHERN DISTRICT OF CALIFORNIA

          17                                           OAKLAND DIVISION

          18       CHOON’S DESIGN, LLC, Individually and              Case No. 4:19-cv-05300-HSG
                   on Behalf of a Class of Similarly Situated
          19       Individuals,                                       STIPULATION TO EXTEND TIME TO
                                                                      RESPOND TO SECOND AMENDED
          20                        Plaintiffs,                       COMPLAINT (CIVIL L.R. 6-1(A));
                                                                      STIPULATED REQUEST TO SET BRIEFING
          21              v.                                          SCHEDULE (CIVIL L.R. 6-2) AND
                                                                      ORDER
          22       CONTEXTLOGIC INC. d/b/a WISH,
                                                                      Second Amended Complaint Filed: August
          23                        Defendant.                        23, 2019

          24                                                          HON. HAYWOOD S. GILLIAM JR.

          25

          26

          27

          28
  COOLEY LLP                                                               STIP. TO EXTEND TIME TO RESPOND TO SAC AND
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                1.                   REQUEST TO SET BRIEFING SCHEDULE
                                                                                           CASE NO. 4:19-CV-05300-HSG
                          Case 4:19-cv-05300-HSG Document 56 Filed 12/28/20 Page 2 of 4



            1              Pursuant to Civil Local Rules 6-1(a) and 6-2, Plaintiff Choon’s Design, LLC (“Plaintiff”) and

            2      Defendant ContextLogic Inc. dba Wish (“Wish”) (collectively “the Parties”), by and through their

            3      respective counsel, stipulate and agree as follows:

            4              WHEREAS, on November 24, 2020, this Court granted Wish’s Motion to Dismiss Plaintiff’s

            5      First Amended Complaint with leave to amend (Dkt. No. 50);

            6              WHEREAS, Plaintiff filed a Second Amend Complaint on December 22, 2020 (“SAC”) (Dkt.

            7      53);

            8              WHEREAS, Wish’s deadline to respond to the SAC is January 5, 2021;

            9              WHEREAS, under Civil Local Rule 6-1(a), the Parties may stipulate in writing, without a

          10       Court order, to extend the time within which to answer or otherwise respond to a complaint, provided

          11       the change will not alter any deadline already fixed by Court order;

          12               WHEREAS, under Civil Local Rule 6-2, the Parties may file a stipulation requesting an

          13       extension of time set by the Local Rules or the Federal Rules of Civil Procedure

          14               WHEREAS, the Parties have conferred and believe that the agreed upon briefing schedule,

          15       which accounts for the Parties’ respective holiday schedules, is necessary for a thorough and fair

          16       presentation of the complex issues presented by the SAC;

          17               NOW THEREFORE, the Parties hereby STIPULATE AND AGREE to request the following

          18       briefing schedule for Wish’s Motion to Dismiss Plaintiff’s Second Amended Complaint:

          19

          20        Deadline for Wish to file Motion to Dismiss          January 26, 2021
                    Plaintiff’s Second Amended Complaint
          21
                    Deadline for Plaintiff to file Opposition to         February 23, 2021
          22        Motion to Dismiss, if any.
          23
                    Deadline for Wish to file Reply in Support of        March 9, 2021
          24        Motion to Dismiss, if any.

          25

          26               IT IS SO STIPULATED.
          27

          28
  COOLEY LLP                                                                  STIP. TO EXTEND TIME TO RESPOND TO SAC AND
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    2.                  REQUEST TO SET BRIEFING SCHEDULE
                                                                                              CASE NO. 4:19-CV-05300-HSG
                        Case 4:19-cv-05300-HSG Document 56 Filed 12/28/20 Page 3 of 4



            1      Dated: December 23, 2020                      COOLEY LLP

            2

            3                                                    /s/ Whitty Somvichian
                                                                 Whitty Somvichian
            4
                                                                 Attorneys for Defendant
            5                                                    ContextLogic Inc. dba Wish
            6
                   Dated: December 23, 2020                      STECKLER GRESHAM COCHRAN PLLC
            7

            8
                                                                 /s/ Stuart Cochran
            9                                                    Stuart Cochran
          10                                                     Attorneys for Plaintiff
                                                                 Choon’s Design, LLC
          11

          12

          13

          14

          15

          16

          17                                           FILER’S ATTESTATION

          18              Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Whitty Somvichian hereby attests

          19       that concurrence in the filing of this document has been obtained.

          20       Dated: December 23, 2020                      COOLEY LLP

          21

          22                                                     /s/ Whitty Somvichian
                                                                 Whitty Somvichian
          23
                                                                 Attorneys for Defendant
          24                                                     ContextLogic Inc. dba Wish

          25

          26

          27

          28
  COOLEY LLP                                                                 STIP. TO EXTEND TIME TO RESPOND TO SAC AND
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                   3.                  REQUEST TO SET BRIEFING SCHEDULE
                                                                                             CASE NO. 4:19-CV-05300-HSG
                         Case 4:19-cv-05300-HSG Document 56 Filed 12/28/20 Page 4 of 4



            1                                           ORDER

            2

            3      PURSUANT TO STIPULATION, IT IS SO ORDERED.

            4

            5

            6      DATED: 12/28/2020
                                                             The Honorable Haywood S. Gilliam Jr.
            7                                                United States District Judge
            8
                   240748183
            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                 ORDER RE STIP TO EXTEND TIME TO RESPOND TO SAC
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                       1.     AND REQUEST TO SET BRIEFING SCHEDULE CASE NO.
                                                                                           4:19-CV-05300-HSG
